DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Upon further review of the Applicant’s amendments and/or arguments, the Applicant argued and/or stated that the prior art reference (Horne) fails to teach at least in part “i) use of a wired telephone as a communication device connected to the interface, allowing for telephonic communication via one or more communication network using a wired telephone device; ii) that the interface device requires a caller to respond to at least one affirmative response as a prerequisite of the interface device moving forward with connecting the call with the system user; or iii) that the one or more interface devices include one or more processor for processing incoming and outgoing calls.” (Emphasis Added).

In response, the Examiner respectfully disagrees with the Applicant’s arguments because of the following reasons:

First, Horne, e.g. fig. 4, pp. [0017], [0028], and [0031], discussed and/or showed the telecommunication system wherein communication device #106 is wired to the screening device #104, and performing (wired) communication via the local exchange. Horne specifically stated that: “All connections between call screening device 104 and communication devices 106, 108, and 110 may be by standard, two wire telephone wiring having RJ-11 connectors.”, wherein “the system supports receiving and screening incoming calls and directing the calls to selected ports including, but not limited to, hardwired ports, wired and wireless network gateways, cellular telephones, wireless systems and limited range RF systems”. “The local exchange is supplied by a local telephone service provider and generates TIP and RNG signals on twisted wire pairs entering the residence or enterprise building. RJ-11 is the standard 4 or 6 pin modular plug connection used extensively in the communications and computer networking industry.” (Emphasis Added).
Thus, contrary to the Applicant’s arguments, wired telephone is used in the communication system as discussed above.

Secondly, Horne e.g. fig. 1, fig. 2, pp. [0008] and [0034], specifically discussed the concept of a call screening device 104 comprising a processor #216 for screening and/or processing incoming calls and for allowing outgoing calls to be placed.
Thus, contrary to the Applicant’s arguments, Horne teaches the concept of a device processing incoming and outgoing calls as discussed above.
In conclusion, given the at least indicated limitations its’ broadest reasonable interpretations, the Examiner believes that Horne teach the at least highlighted limitations as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horne (US Publication No. 20040161085) in view of Amir et al. (US Publication No. 20110026699).

As to claim 1, Horne teaches a telephone interface system (fig. 1, #102, call screening and handling system), the system comprising: one or more communication devices, said communication device being a wired telephone device (fig. 1, #106, #116, and pp0017, connections between call screening device 104 and communication devices 106, 108, and 110 may be by standard, two wire telephone wiring having RJ-11 connectors); one or more microprocessor-driven automated electronic devices (fig. 1, #110, automatically answer calls); one or more communications networks (fig. 1, local exchange, telephone service provider, and pp0028, wired and wireless network); and one or more interface devices (fig. 1, #104, call screening device) for connecting to said one or more wired telephone device (fig. 1, #104 connected to #106, #116) and said one or more communications networks (fig. 1, local exchange, telephone service provider connected to #104, and pp0028, wired and wireless network), said interface device comprising a power supply (fig. 2, pp0035, power supply), one or more processor for processing incoming and outgoing calls (fig. 1, fig. 2, #216, pp0008, and pp0034, processor #216 for screening and/or processing incoming calls and for allowing outgoing calls to be placed), an interface for said one or more wired telephone device (fig. 1, #102, call screening and handling system, #106) and a communication means for communicating with said one or more communications networks (fig. 1, #102, call screening and handling system, #114); wherein said interface device allows for telephonic communication via one or more communication network using a wired telephone device (fig. 1, #106, pp0008, pp0017, connections between call screening device 104 and communication devices 106, 108, and 110 may be by standard, two wire telephone wiring having RJ-11 connectors, and pp0034). However, Horne fails to explicitly teach wherein said interface device requires a caller to respond to at least one affirmative response as a prerequisite of the interface device moving forward with connecting the call with the system user.
In an analogous field of endeavor, Amir teaches wherein said interface device requires a caller to respond to at least one affirmative response as a prerequisite of the interface device moving forward with connecting the call with the system user (fig. 1, fig. 2, pp0026, pp0029, pp0031, the screener device issues challenge, receives verified challenge, and passes call to the recipient). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Horne with the teachings of Amir to achieve the goal of efficiently and reliably protecting consumers from fraudulent solicitors employing telecommunications as a means of contact (Amir, pp0001).
As to claim 3, Horne in view of Amir teaches the limitations of the independent claim as discussed above. Horne further teaches wherein said one or more communications networks is a mobile communication network, an internet communication system, a wired telephone communication system (Public Switched Telephone Network), Wi-Fi, Bluetooth, or combinations thereof (fig. 1, local exchange, telephone service provider connected to #104, and pp0028, wired and wireless network).  
As to claim 7, Horne in view of Amir teaches the limitations of the independent claim as discussed above. However, fails to explicitly teach wherein said at least one affirmative response requires a correct caller response for at least one voice prompt, at least one silent prompt, at least one demand for numeric entry, the like of other forced caller interactions, or combinations thereof as a prerequisite of said interface device connecting the call with at least one user.
In an analogous field of endeavor, Amir teaches wherein said at least one affirmative response requires a correct caller response for at least one voice prompt, at least one silent prompt, at least one demand for numeric entry, the like of other forced caller interactions, or combinations thereof as a prerequisite of said interface device connecting the call with at least one user (fig. 1, fig. 2, pp0026, pp0029, pp0031, the screener device issues challenge e.g. word or phrase verbally requested, receives verified challenge, and passes call to the recipient). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Horne with the teachings of Amir to achieve the goal of efficiently and reliably protecting consumers from fraudulent solicitors employing telecommunications as a means of contact (Amir, pp0001).
As to claim 14, Horne in view of Amir teaches the limitations of the independent claim as discussed above. Horne further teaches wherein said interface device further comprises providing mobile alerts or messages to one or more third party users (fig. 1, pp0048, route information to remote device, and pp0055).  
As to claim 15, Horne in view of Amir teaches the limitations of the independent claim as discussed above. Horne further teaches wherein said mobile alerts or messages includes status alerts of said user and user's system, information related to numbers dialed by user, information related to numbers who called user, missed calls and/or messages related thereto, status alerts if one or more emergency support buttons are selected, or combinations thereof (fig. 1, pp0048, route information to remote device, and pp0055, passing the previously screened caller ID on to the caller ID handset of the connected telephone).  
As to claim 16, Horne in view of Amir teaches the limitations of the independent claim as discussed above. Horne further teaches wherein said instructions for said interface device are capable of being programmed to connect to at least one telephone device to alert at least one user to review 13 the one or more alerts from said interface device by means of an automated and collaborative interaction between said system and said one or more users (fig. 1, automatic call screening and handling system, fig. 3, pp0040, pp0044, pp0045, call screening information, e.g. allowable caller ID and time information, pp0055, and fig. 4).  
As to claim 17, Horne in view of Amir teaches the limitations of the independent claim as discussed above. Horne further teaches wherein at least one embodiment of said instructions allow for one or more users to respond to a mobile alert through an automated phone call, pressing one or more dial-pad keys, speaking in response to an automated message, other affirmative response actions, or combinations thereof (fig. 1, automatic call screening and handling system, fig. 3, pp0040, pp0044, pp0045, call screening information, e.g. allowable caller ID and time information, pp0033, respond, and fig. 4).  
As to claim 18, Horne in view of Amir teaches the limitations of the independent claim as discussed above. Horne further teaches wherein said interface device further comprises a phone answering system which answers calls not on an approved number list, calls received outside of selected hours, or calls missed by user (fig. 1, fig. 4, #412, #414).  

Claim 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horne (US Publication No. 20040161085) in view of Amir et al. (US Publication No. 20110026699) and further in view of Blood et al. (US Patent No. 6456706).

As to claim 6, Horne in view of Amir teaches the limitations of the independent claim as discussed above. Horne further teaches wherein said processing performed by said interface device is capable of monitoring incoming calls against a preferred list of numbers (fig. 1, fig. 4, and pp0051, looking up the calling party by the CALLER ID name or number, or both, in the allowable calling party database). However, Horne fails to explicitly mention outgoing calls against a preferred list, and connecting one or more communication devices to the one or more communications networks if the number dialed is present on said preferred list, and blocking said call if said number is not on said preferred list.
In an analogous field of endeavor, Blood teaches outgoing calls against a preferred list, and connecting one or more communication devices to the one or more communications networks if the number dialed is present on said preferred list, and blocking said call if said number is not on said preferred list (fig. 1, fig. 5, col. 7, lines 26-30, blocking outgoing calls from friends numbers, and col. 8, lines 5-15). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Horne and Amir with the teachings of Blood to achieve the goal of efficiently and reliably preventing calls from unauthorized user or prank and obscene phone calls and at the same time provide access to desired callers and legitimate services or professional organizations (Blood, col. 1, lines 49-51).
As to claim 8, Horne in view of Amir teaches the limitations of the independent claim as discussed above. Horne further teaches wherein said processing performed by said interface device is limiting incoming calls during particular times of day (fig. 1, fig. 3, pp0008, Incoming call screening may be selectively different during different times of the day, and pp0044). However, fails to explicitly mention the concept of limiting outgoing calls.
In an analogous field of endeavor, Blood teaches the concept of limiting outgoing calls (fig. 5, #63, col. 8, lines 5-15, activated by time of day to permit blocking of incoming and outgoing calls by time of day). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Horne and Amir with the teachings of Blood to achieve the goal of efficiently and reliably preventing calls from unauthorized user or prank and obscene phone calls and at the same time provide access to desired callers and legitimate services or professional organizations (Blood, col. 1, lines 49-51).

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horne (US Publication No. 20040161085) in view of Amir et al. (US Publication No. 20110026699) and further in view of Matias et al. (US Publication No. 20210314440).

As to claim 9, Horne in view of Amir teaches the limitations of the independent claim as discussed above. Horne further teaches further comprising one or more displays (fig. 2, #234). However, fails to explicitly mention that the display is touch screen.
In an analogous field of endeavor, Matias teaches the concept wherein the display is touch screen (fig. 1, fig. 2, call screening device 110 or #210, and pp0062, touch sensitive screen). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Horne and Amir with the teachings of Matias to achieve the goal of efficiently avoiding spam calls and deciding whether to answer, ignore, or decline an incoming call (Matias, pp0001).
As to claim 10, Horne in view of Amir teaches the limitations of the independent claim as discussed above. However, fails to explicitly teach wherein said touch screen display includes one or more icons representing one or more preferred numbers from said preferred list of numbers.  
In an analogous field of endeavor, Matias teaches wherein said touch screen display includes one or more icons representing one or more preferred numbers from said preferred list of numbers (fig. 3F, screening call from Dad icon). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Horne and Amir with the teachings of Matias to achieve the goal of efficiently avoiding spam calls and deciding whether to answer, ignore, or decline an incoming call (Matias, pp0001).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horne (US Publication No. 20040161085) in view of Amir et al. (US Publication No. 20110026699) and further in view of Matias et al. (US Publication No. 20210314440) and Johnson et al. (US Publication No. 20160171467).

As to claim 11, Horne in view of Amir and Matais teaches the limitations of the independent claim as discussed above. However, fails to explicitly teach wherein said touch screen display includes at least one customized dial pad for use by at least one user to accommodate for at least one users' mental or physical handicaps.  
In an analogous field of endeavor, Johnson teaches wherein said touch screen display includes at least one customized dial pad for use by at least one user, and at least one embodiment is capable of accommodating one or more users' mental or physical handicaps (pp0009, pp0052, customization of a device based on impairment or handicap, and pp0072). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Horne, Amir, and Matias with the teachings of Johnson to achieve the goal of efficiently customizing user interface to improve user accessibility in a communication device (Johnson, pp0010).

Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horne (US Publication No. 20040161085) in view of Amir et al. (US Publication No. 20110026699) and further in view of Matias et al. (US Publication No. 20210314440), Johnson et al. (US Publication No. 20160171467) and Dunn et al. (US Publication No. 20140267112).

As to claim 12, Horne in view of Amir and Matias teaches the limitations of claim 9 as discussed above. However, fails to explicitly teach wherein said touch screen display to accommodate for said at least one users’ mental or handicaps.
 In an analogous field of endeavor, Johnson teaches wherein said touch screen display to accommodate for said at least one users’ mental or handicaps (pp0009, pp0052, customization of a device based on impairment or handicap, and pp0072). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Horne, Amir, and Matias with the teachings of Johnson to achieve the goal of efficiently customizing user interface to improve user accessibility in a communication device (Johnson, pp0010). However, fails to explicitly teach that display includes a one or more options for communicating with emergency support, said emergency support being a police department, fire department, emergency (911), or medical assistance.  
In an analogous field of endeavor, Dunn teaches that display includes a one or more options for communicating with emergency support, said emergency support being a police department, fire department, emergency (911), or medical assistance. (fig. 1, fig. 19, #308, he button 308 may be an "emergency" button designed to be pressed when an emergency occurs.  In some cases, pressing the button 308 may cause the control panel 300 to contact a remote party such as an emergency response provider (e.g., police, fire, medical, hospital, etc.) or a network operations center). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Horne, Amir, Matias, and Johnson with the teachings of Dunn to achieve the goal of efficiently providing a touch sensitive display control panel for easily controlling many different systems and components in a communication system (Dunn, pp0007).
As to claim 13, Horne in view of Amir, Matias, and Johnson teaches the limitations of claim 12 as discussed above. However, fails to explicitly teach wherein said options for communicating with emergency support include graphical switches which require particular manipulation to prevent inadvertent selection.  
In an analogous field of endeavor, Dunn teaches wherein said options for communicating with emergency support include graphical switches which require particular manipulation to prevent inadvertent selection (fig. 1, fig. 19, #308, he button 308 may be an "emergency" button designed to be pressed when an emergency occurs, and pp0049, include additional components for emergency override).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Horne, Amir, Matias, and Johnson with the teachings of Dunn to achieve the goal of efficiently providing a touch sensitive display control panel for easily controlling many different systems and components in a communication system (Dunn, pp0007).

Claim 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horne (US Publication No. 20040161085) in view of Amir et al. (US Publication No. 20110026699) and further in view of Dunn et al. (US Publication No. 20140267112).

As to claim 19, Horne in view of Amir teaches the limitations of the independent claim as discussed above. However, fails to explicitly teach wherein said interface device further comprises of one or more sensors or actuators which connect, interface, or listen for third party input, wherein said one or more sensors is a security device, home monitoring system, or combination thereof.  
In an analogous field of endeavor, Dunn teaches wherein said interface device further comprises of one or more sensors or actuators which connect, interface, or listen for third party input, wherein said one or more sensors is a security device, home monitoring system, or combination thereof (fig. 1, pp0008, control panel communicating with sensors). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Horne and Amir with the teachings of Dunn to achieve the goal of efficiently providing a touch sensitive display control panel for easily controlling many different systems and components in a communication system (Dunn, pp0007).
As to claim 20, Horne in view of Amir teaches the limitations of the independent claim as discussed above. However, fails to explicitly teach wherein said third party input includes fire/smoke alarms, burglar alarms, motion detectors, warning lights and sirens, wearable devices, or combinations thereof.
In an analogous field of endeavor, Dunn teaches wherein said third party input includes fire/smoke alarms, burglar alarms, motion detectors, warning lights and sirens, wearable devices, or combinations thereof (fig. 1, pp0008, control panel communicating with sensors, and pp0038). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Horne and Amir with the teachings of Dunn to achieve the goal of efficiently providing a touch sensitive display control panel for easily controlling many different systems and components in a communication system (Dunn, pp0007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/           Primary Examiner, Art Unit 2645